1    David V. Balakian, SBN 166749
     BALAKIAN LAW OFFICES
2
     1060 Fulton Street, Suite 810
3    Fresno, CA 93721
     Tel. (559) 495-1558
4    Fax. (559) 495-1004
5
     davidbalakian@sbcglobal.net

6

7                            UNITED STATES DISTRICT COURT
8                          EASTERN DISTRICT OF CALIFORNIA
9

10
     UNITED STATES OF AMERICA,            )   Case No.: 1:18-CR-00074 LJO-SKO
11
                                          )
                                          )   STIPULALTION AND ORDER RE
                       Plaintiff,         )
12                                            BRIEFING SCHEDULE FOR
                                          )   DEFENDANT’S MOTION FOR
13   vs.                                  )   JUDGMENT OF ACQUITTAL AND/OR
                                          )   MOTION FOR NEW TRIAL
14   PHILLIP PETERSON,                    )
                                          )   Date: December 16, 2019
15                                        )   Time: 10:30 a.m.
                       Defendant              Dept: Hon. Lawrence J. O’Neill
16

17

18         THE PARTIES HEREBY STIPULATE AND AGREE to extend
19   defendant’s time period to file a reply brief in this matter
20   from November 22, 2019, to November 29, 2019.
21         The date of sentencing, informal objections and formal
22   objections would remain unchanged.
23

24
           Dated: November 21, 2019.           /s/ DAVID BALAKIAN
25                                             David Balakian,
                                               Attorney for Defendant,
26                                             PHILLIP PETERSON

27         Dated: November 21 2019.            /s/ HENRY CARBAJAL III
                                               Henry Carbajal III,
28                                             Assistant U.S. Attorney.
1
                                    ORDER
2

3    IT IS SO ORDERED.
4
     Dated:   November 21, 2019         /s/ Lawrence J. O’Neill _____
5                                 UNITED STATES CHIEF DISTRICT JUDGE
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
